Robinson, J.
(dissenting). In this case I think the reasoning of Mr. Justice Birdzell is too refined and technical, and too much after the mode of some old, former decisions. The appellant was tried and *503convicted under tbe statute which makes it a crime for a person to shoot or attempt to shoot another with any kind of firearm or air gun, or other means whatever, with intent to injure any person. § 9549. The information charges that defendant did feloniously and without any cause or excuse shoot one John W. Caley with a firearm commonly called a shotgun, which said arm was then and there loaded with powder and leaden shot, with intent then and there to injure and do corporal .hurt to the said Caley.
The verdict is: “We, the jury, find the defendant guilty of an assault with dangerous weapon as charged in the information.” The fair meaning is that the defendant is guilty as charged in the information.